11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                    JUDGMENT

In re Billy Charles Wilkins,                * Original Mandamus Proceeding

No. 11-19-00130-CR                          * April 18, 2019

                                            * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that
Billy Charles Wilkins’s petition for writ of mandamus should be dismissed.
Therefore, in accordance with this court’s opinion, the petition for writ of
mandamus is dismissed for want of jurisdiction.